1

2

3

4

5

6

7

8

9
                         UNITED STATES DISTRICT COURT
10
            EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
11

12
     ANTONIO CONDE,                    CASE NO. 2:18-cv-02591-JAM-CKD
13
                    Plaintiff,
14                                     ORDER APPROVING STIPULATION
       v.                              TO STAY ALL CLAIMS AGAINST
15                                     DEFENDANT CASHCALL, INC.
     EQUIFAX INFORMATION SERVICES,     PENDING COMPLETION OF
16   LLC; CASHCALL, INC.               BINDING ARBITRATION
17                  Defendant.
18

19

20

21

22

23

24

25

26

27

28
1          The Court having considered the Stipulation to Stay All Claims Against
2    Defendant CashCall, Inc. Pending Completion of Binding Arbitration
3    (the "Stipulation") filed in this action as Dkt. No. 4 by Defendant CashCall, Inc.
4    ("CashCall") and Plaintiff Antonio Conde ("Plaintiff"), and good cause appearing for
5    the relief sought in the Stipulation,
6          IT IS HEREBY ORDERED:
7          1.     The Stipulation is approved in its entirety.
8          2.     Plaintiff shall commence arbitration in compliance with the Note (as that
9    term is defined in the Stipulation).
10         3.      Plaintiff's claims against CashCall in this action are stayed pending
11   completion of the arbitration.
12         4.     Upon completion of the arbitration, either party may file a petition to
13   confirm the award under the applicable rules and procedures.
14         5.     The Court shall retain jurisdiction with respect to the arbitration award
15   issued in the arbitration proceeding.
16

17   Dated: 11/8/2018                              /s/ John A. Mendez________
18
                                                   Honorable John A. Mendez

19

20

21

22

23

24

25

26

27

28
